Citation Nr: 0028105	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  95-37 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD) 
and a psychotic disorder.


REPRESENTATION

Appellant represented by:	Nancy L. Presson, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, mother, and friend



ATTORNEY FOR THE BOARD

Cynthia  A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to September 
1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO).  The decision denied service connection for a 
nervous disorder, to include PTSD.


FINDING OF FACT

The record contains a current diagnosis of PTSD as a result 
of reported in-service stressors.


CONCLUSION OF LAW

The claim for service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has claimed entitlement to service connection for 
PTSD.  The Board finds that this claim is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  A well grounded 
claim for service connection for PTSD has been submitted when 
there is "(1) medical evidence of a current [PTSD] 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability."  Cohen v. Brown, 
10 Vet. App. 128, 137 (1997).

These requirements are satisfied in this case by a diagnosis 
of PTSD presumably based on the veteran's reported 
experiences during Persian Gulf War service.  For the purpose 
of determining whether a claim is well grounded, the 
credibility of the evidence is to be presumed.  Robinette v 
Brown, 8 Vet. App. 69 (1995).  Under these circumstances, the 
claim for service connection for PTSD is well grounded.  
Cohen, 10 Vet. App. at 137.  As such, pending development, 
consideration of the broader issue, entitlement to service 
connection for an acquired psychiatric disorder, including a 
psychotic disorder, is deferred.


ORDER

To the extent of the finding that the veteran has presented a 
well grounded claim for service connection, the appeal is 
granted.


REMAND

The VA has a duty to assist the veteran in developing facts 
pertinent to well grounded claim (i.e., a claim which is not 
inherently implausible).  38 U.S.C.A. § 5107(a)(West 1991); 
38 C.F.R. §§ 3.103(a), 3.159 (1999).  This duty includes 
obtaining all private and governmental records, and, when 
indicated by the circumstances of the case, ordering a 
medical examination.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

The Board notes that VARO has not attempted to verify the 
stressors reported by the veteran.  We observe that the 
stressors reported by the veteran have not been static in 
nature, but rather he has expanded upon them during the 
course of this appeal, thereby, complicating the task of 
verifying any alleged stressors.

In an undated form, with the heading ATTACHMENT, the veteran 
stated that he served with the 224 Support Battalion during 
1991 when a stressful incident occurred.  He reported that, 
in 1991, his convoy came under attack while traveling from 
Iraq to Bahrain and that there were other times of friendly 
fire resulting in deaths.

On VA psychiatric examination in April 1994, the veteran 
reported that "There was a lot of friendly fire.  Legs blown 
off.  We killed each other.  I can't get over that it could 
have been my fault, I didn't do my job right."  He noted 
that, while on maneuvers in Saudi Arabia, he left a weapon 
out and was reduced in rank because that action.  The veteran 
further reported that "I keep remembering, reliving, 
dreaming about what I saw in Saudi Arabia, the destruction, 
the children, fellows with their legs blown off, the killing 
of each other, friendly fire."

Curiously, on VA hospitalization for the period of May to 
July 1994, the veteran reported that he did not find his 
combat experiences stressful, but rather his discharge and a 
gun violation charge in service stressed him.

At his personal hearing in June 1995, the appellant testified 
that he had PSTD due to Persian Gulf War service.  When asked 
whether or not he was "actually in combat," the veteran 
responded I went through the Zone, Combat Zone with the 36th 
Ninth Infantry" and that he was present when there were 
"ammunition bombs coming down."  He stated that he came 
directly under "enemy fire," along with others, but that he 
could not recall the names of any persons killed.  The 
veteran's testimony was somewhat incoherent and the stressful 
incidents he believed caused his psychiatric problems are 
difficult to ascertain from this testimony.

In his substantive appeal, dated September 1995, the veteran 
avers that he is a combat veteran, which could have been 
corroborated by his service records, which were not obtained 
by VARO.  On VA hospitalization in December 1995, the veteran 
again reported that he was "Gulf War combat veteran."

At a hearing before the undersigned in Atlanta, Georgia, the 
veteran testified that the stresses of service in the Korean 
DMZ (demilitarized zone) caused his psychiatric problems.  He 
specifically reported that he was told by a couple of fellow 
servicemen that they were almost shot by North Korean 
soldiers, and that this story caused him to fear for his own 
life.  He also reported that on one occasion he had crossed 
into North Korean territory and, upon discovery by North 
Koreans soldiers, was ordered to return across the border or 
be executed on the spot.  Another alleged incident reportedly 
involved being "messed with" by fellow servicemen because 
he had a broken arm.  The veteran indicated that this 
situation reported escalated until he and another serviceman 
had loaded M16 guns pointing directly at each other.  The 
veteran stated that he dropped his weapon and was scared of 
being shot.  Regarding his Persian Gulf War service, he 
stated that he had missiles going over head and coming down, 
and that he was involved with prisoners of war.

Remand is necessary to assist the veteran.  However, the 
veteran must cooperate with the VA in this matter by 
providing a list of those stressors, which he believes caused 
his PTSD, that VARO should attempt to verify.  We note that 
the duty to assist claimants in the development of their 
claims is not a one-way street; but rather, claimants are 
expected to comply with reasonable requests for information.  
See Wood v. Derwinski, 1 Vet.App. 190 (1991).  Once a list of 
stressors, with sufficiently detailed information is provided 
by the veteran to the VA, VARO should attempt to verify the 
claimed stressors, if possible, and, if necessary, to 
schedule the veteran for a VA psychiatric examination with 
consideration of any verified stressors.  All attempts to 
verify the claimed stressors should be documented and 
associated with the clams folder.

1.  VARO should request that the 
appellant summarizes each stressful event 
or incident, which he believes caused his 
PTSD, and he should provide sufficiently 
detailed information to permit 
verification of the alleged stressors 
through official channels.  This detailed 
information should include at a minimum 
the dates, locations, and unit assignment 
for each incident.  The veteran is hereby 
notified that VARO will only attempt to 
verify those stressors reported in 
conjunction with this request because the 
record is not clear as to those 
incidents/events he believes caused his 
PTSD, and because his current statements 
of records are incoherent in some 
respects and do not contain sufficiently 
detailed information to permit 
verification of the alleged stressful 
events.  A copy of this request and any 
response thereto should be associated 
with the claims folder.

2.  VARO should obtain the veteran's 
service personnel records and any other 
relevant evidence.

3.  The veteran's response to the above 
request for clarification of the alleged 
service stressors, should be forwarded 
(along with copies of his service 
personnel records and any other relevant 
evidence) to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR).  This organization should be 
requested to investigate and attempt to 
verify the alleged stressors.

4.  All attempts to verify any of the 
alleged stressors should be documented 
and associated with the claims folder.

5.  If any of the veteran's alleged 
stressors are verified by USASCRUR, the 
veteran should be examined by a VA 
psychiatrist to determine whether the 
veteran has PTSD.  All necessary special 
studies or tests including psychological 
testing and evaluation are to be 
accomplished.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
the credible "stressor(s)" that caused 
the disorder and the evidence upon which 
they relied to establish the existence of 
the stressor.  The report of examination 
should include a complete rationale for 
all opinions expressed.  The entire 
claims folder should be made available to 
and reviewed by the examiner prior to the 
examination.

6.  When this action is completed, the 
claims should be reviewed by VARO.  
Should the decision remain adverse, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and afforded the appropriate period 
to respond.

7.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.
Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.




		
	C.P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


 

